Exhibit FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE This First Amendment to Agreement of Purchase and Sale (the “Amendment”) is made effective as of January 15, 2008, by and between Realvest-Monroe CommerCenter L.L.C., a Florida limited liability company (­“­Seller”), and Cornerstone Operating Partnership, L.P., a Delaware limited partnership("Purchaser"). RECITALS: A.Purchaser and Seller are parties to that certain Agreement of Purchase and Sale dated November 29, 2007 (the "Agreement"). B.Purchaser and Seller desire to amend the Agreement to reduce the Purchase Price and extend the Inspection Period and modify other provisions accordingly. AGREEMENTS: 1.Purchase Price.The Purchase Price for the Property shall be reduced to Fifteen Million One Hundred Fifty Thousand Dollars ($15,150,000.00). 2.Inspection Period.The Inspection Period shall terminate at 5:00 p.m.
